DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/19/2021 in which claims 1-2, 4-5, 7, 9-14, 16-17, 19, 21-28 and 30-33 are pending. Claims 3, 6, 8, 15, 18, 20 and 29 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/19/2021 with respect to amended claim 1 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. Based on the amendment to claims 7-10, 19-22 and 26-29, the Claim Objections previously set in the Non-Final Action mailed on 12/21/2020 are overcome. The claims 1-2, 4-5, 7, 9-14, 16-17, 19, 21-28 and 30-33 have not overcome the claim rejections as shown below.
Claims 1-2, 4-5, 7, 9-14, 16-17, 19, 21-28 and 30-33 are pending. Claims 3, 6, 8, 15, 18, 20 and 29 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that neither Prasad nor Kim disclose that “the AoA separation threshold is received from the base station in the beam diversity request” and the AoA separation threshold is used by the UE to select between a first and second candidate beams from the plurality of directional beams where the beams satisfy the AoA separation threshold, because Prasad never discloses how big or small the difference in the directions of the two beams must be in order to satisfy the selection criteria, much less receiving the “AoA separation threshold” criteria from the base station.
The secondary or reflected beams may be selected based on the criteria that 1) they are directed into a substantially different direction than the primary beam, and 2) they are still strong enough to support communication between the UE 100 and the 5G-RAP 110”, in paragraph [0126] “Determination of the angle-of-arrival of the beam 2 is done by the UE 100 and is part of the reporting configuration. Beside the strongest or best signal quality primary beam 1, the UE 100 reports other strong beams 2 if received with a substantially different angle-of-arrival. In an alternate embodiment of the invention, the UE 100 may measure and report more beams that are both primary beams 1 and reflected beams 2 and the 5G-RAP 110 selects from those reported measurements the active beams, which may include different beams having different directions”, in paragraph [0154] “Step 520: the 5G-RAP 110 transmits a new measurement configuration to the UE 100. The measurement configuration request to the UE 100 may be based on Angle-of-Arrival of the reflected beam 2 at the UE 100 and the time difference of its arrival with respect to the arrival of primary beam 1. The measurement configuration request may also specify threshold values for channel quality and received signal strength of the received beams. The measurement configuration request may specify measurement criteria for Angle-of-Arrival of reflected path wireless beams, time difference of arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams, and threshold values for channel quality and receive signal strength of the received direct path wireless beams and received reflected path wireless beams”, and in paragraph [0176] “The figure shows the reflected beams 2a and 2b that are reflected by the reflective surface 115 to have respective angles of arrival of AoA(2a) and AoA(2b) at the UE 100. The reflected beams 2a and 2b have a signal quality information respectively of SQI (2a) and SQI (2b). Secondary or reflected path beams 2a and 2b have paths substantially off the line-of-sight and have a substantially different angle-of-arrival than line-of-sight, due to reflection at reflective surface 115 in the transmission path of the secondary or reflected beam”. 
As recited by Prasad, beams are selected based on the criteria that the beams are directed into a substantially different direction (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A). A substantially different direction beam indicates a beam having an angle-of-arrival that meet a difference value or threshold. Prasad further discloses that the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beam 2 with respect to the arrival of primary beam 1. The measurement configuration received from the 5G-RAP specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams. 
Therefore, Prasad discloses “the AoA separation threshold is received from the base station in the beam diversity request”, since the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beam 2 and specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams. 
Furthermore, Prasad discloses that the AoA separation threshold is used by the UE to select between a first and second candidate beams from the plurality of directional beams where the beams satisfy the AoA separation, since the UE selects the beams to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, where beams are selected based on the criteria that the beams are directed into a substantially different direction. A substantially different direction beam indicates a beam having an angle-of-arrival meeting a difference value or threshold.

Thus, based on the prior arts of Yu and Prasad, the amended independent claim 1 is rendered unpatentable. Independent claims 13, 25 and 30 recite similar distinguishing features 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13-14, 16-17, 19, 21-23, 25-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0172002) (provided in the IDS), hereinafter “Yu” in view of Prasad et al. (US 2019/0174337), hereinafter “Prasad”.

As to claim 1, Yu teaches a method for wireless communications implemented by a user equipment (UE) (Yu, Fig. 4, [0067], a procedure implemented in a wireless communication system, including a terminal 401), comprising:
receiving, at the UE, a beam diversity request from a base station (Yu, Fig. 4, [0068], the base station sends a request to the terminal for a transmission mode for transmission beam diversity acquisition, and channel quality information predicted in signal transmission (step 410));
(Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same); and 
transmitting a beam diversity response based on the beam measurements (Yu, [0056] ln 14-23, Fig. 7, [0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station).

Yu teaches the claimed limitations as stated above. Yu does not explicitly teach the following features: regarding claim 1, selecting, at the UE, one or more beams from the plurality of directional candidate beams transmitted by the base station that satisfy a beam diversity threshold, wherein selecting the one or more beams includes:
identifying a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams;
identifying a second AoA for a second candidate beam from the plurality of directional candidate beams; and
selecting, at the UE, the first candidate beam and the second candidate beam based on a determination that the first AoA and the second AoA satisfies a AoA separation threshold,
wherein the beam diversity threshold that includes at least the AoA separation threshold is received from the base station in the beam diversity request.

(Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction. In other words, a direction that has threshold value different from the primary beam), wherein selecting the one or more beams includes:
identifying a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0176], Fig. 7A, the measurements include Angle-of-Arrival for each beam (i.e. a best primary beam, such as beam 1, or secondary beams));
identifying a second AoA for a second candidate beam from the plurality of directional candidate beams (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0176], Fig. 7A, the measurements include Angle-of-Arrival for each beam (i.e. a best reflected beam, such as beam 2, or secondary beams)); and
selecting, at the UE, the first candidate beam and the second candidate beam based on a determination that the first AoA and the second AoA satisfies a AoA separation threshold (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction. In other words, a direction that has threshold value different from the primary beam),
wherein the beam diversity threshold that includes at least the AoA separation threshold is received from the base station in the beam diversity request (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beam 2 with respect to the arrival of primary beam 1. The measurement configuration received from the 5G-RAP specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams, where a substantially different direction beam is used in the selection of the reflected path beam and primary beam. A substantially different direction beam indicates a beam having an angle-of-arrival meeting a difference value or threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu, and have the features, as taught by Prasad, in order to enable enhancements to wide-area network based radio link reliability by providing coverage in places with high probability of non-line-of-sight (Prasad, [0001], [0008], [0122]).

As to claim 2, Yu teaches further comprising: 
receiving identification of a plurality of transmission configuration indication (TCI) states, wherein the plurality are uncorrelated beams each selected from different groupings of correlated beams based on the beam diversity response (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], the terminal receives a scheduling assignment message that includes transmission mode information and resource assignment information for data transmission using beam diversity, after transmitting the M transmission beam information. The information received includes information about the selected P transmission beams. The selected P transmission beams are selected based on the correlation information received from the terminal); and 
communicating based on the identified plurality of TCI states (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], based on the transmission mode information and resource assignment information, data is transmitted via downlink and uplink). 

As to claim 4, Yu teaches wherein the beam diversity response includes beam indices of the one or more beams selected from the plurality of directional candidate beams (Yu, [0056] ln 10-23, Fig. 4, [0070], the M transmission beam information transmitted by the terminal includes beam indices for the selected beams). 

As to claim 5, Yu teaches wherein the beam diversity response includes a beam measurement report associated with beam characteristic correlation information for the plurality of directional candidate beams (Yu, [0056], Fig. 4, [0069]-[0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station, where the information is associated with inter-transmission beam correlation information for the different beams). 

As to claim 7, Yu teaches wherein the beam diversity threshold further includes one or more of reference signal received power (RSRP)-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams, for the transmission of the M transmission beam information and the measured CQI information. The inter-transmission beam correlation information and the inter-transmission beam reception power difference are compared with a particular value in order to determine the transmission beam diversity information), or spatial-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], inter-transmission beam correlation value) that the beam measurements must satisfy to be included in the beam diversity response (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams, for the transmission of the M transmission beam information and the measured CQI information. The inter-transmission beam correlation information and the inter-transmission beam reception power difference are compared with a particular value in order to determine the transmission beam diversity information).

As to claim 9, Yu teaches wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE comprises (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals for the beams received from the base station): 
identifying a first reference signal received power (RSRP) for a first candidate beam from the plurality of directional candidate beams during a first time period (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams. The measurements are performed periodically); 
identifying a second RSRP for the first candidate beam during a second time period (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams. The measurements are performed periodically); 
(Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam reception power difference, which is measured periodically); and 
selecting, at the UE, the first candidate beam based on a determination that the RSRP correlation is less than a RSRP-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam reception power difference, which is measured periodically. The beams are selected when the inter-transmission beam reception power difference is less than a particular value). 

As to claim 10, Yu teaches wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE comprises (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals for the beams received from the base station): 
determining whether a spatial correlation between a first candidate beam and a second candidate beam from the plurality of directional candidate beams satisfies a spatial-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam correlation information. The inter-transmission beam correlation information of the received beams is compared with a particular value in order to determine the transmission beam diversity information); and 
(Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam correlation information. The beams are selected when the inter-transmission beam correlation value is less than a particular value). 

As to claim 11, Yu teaches wherein the beam characteristic correlation information for the plurality of directional candidate beams includes one or more of reference signal received power (RSRP) correlation information (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam reception power difference. The measurement is performed based on the received DL reference signals), angle of arrival (AoA) separation information, or spatial correlation information (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information). 

As to claim 13, Yu teaches a user equipment (UE) for wireless communications (Yu, Fig. 4, [0067], a terminal 401 performing a procedure implemented in a wireless communication system), comprising: 
a processor, the processor configured to execute the instructions to (Yu, Fig. 7, Fig. 9, the terminal includes a controller that executes instructions to perform the functions of the terminal): 
(Yu, Fig. 4, [0068], the base station sends a request to the terminal for a transmission mode for transmission beam diversity acquisition, and channel quality information predicted in signal transmission (step 410)); 
perform beam measurements for a plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request, wherein the beam measurements comprise beam characteristic correlation information for the plurality of directional candidate beams (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same); and 
transmit a beam diversity response based on the beam measurements (Yu, [0056] ln 14-23, Fig. 7, [0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station). 

Yu teaches the claimed limitations as stated above. Yu does not explicitly teach the following features: regarding claim 13, a memory configured to store instructions; 
a processor communicatively coupled with the memory;
select, at the UE, one or more beams from the plurality of directional candidate beams transmitted by the base station that satisfy a beam diversity threshold, wherein the processor configured to select the one or more beams is further configured to execute the instructions to:
identify a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams;

select, at the UE, the first candidate beam and the second candidate beam based on a determination that the first AoA and the second AoA satisfies a AoA separation threshold,
wherein the beam diversity threshold that includes at least the AoA separation threshold is received from the base station in the beam diversity request.

However, Prasad teaches a memory configured to store instructions (Prasad, Fig. 6B, [0171], [0190], Fig. 8, the UE includes a memory, RAM, ROM in the processor module 122 storing software executed by the CPU of the UE); 
a processor communicatively coupled with the memory (Prasad, Fig. 6B, [0171], [0190], Fig. 8, the UE includes a memory, RAM, ROM in the processor module 122 storing software executed by the CPU of the UE);
select, at the UE, one or more beams from the plurality of directional candidate beams transmitted by the base station that satisfy a beam diversity threshold (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction. In other words, a direction that has threshold value different from the primary beam), wherein the processor configured to select the one or more beams is further configured to execute the instructions to:
identify a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0176], Fig. 7A, the measurements include Angle-of-Arrival for each beam (i.e. a best primary beam, such as beam 1, or secondary beams));
(Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0176], Fig. 7A, the measurements include Angle-of-Arrival for each beam (i.e. a best reflected beam, such as beam 2, or secondary beams)); and
select, at the UE, the first candidate beam and the second candidate beam based on a determination that the first AoA and the second AoA satisfies a AoA separation threshold (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction. In other words, a direction that has threshold value different from the primary beam),
wherein the beam diversity threshold that includes at least the AoA separation threshold is received from the base station in the beam diversity request (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beam 2 with respect to the arrival of primary beam 1. The measurement configuration received from the 5G-RAP specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams, where a substantially different direction beam is used in the selection of the reflected path beam and primary beam. A substantially different direction beam indicates a beam having an angle-of-arrival meeting a difference value or threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu, and have the features, as taught by Prasad, in order to enable enhancements to wide-area network based radio link reliability by providing coverage in places with high probability of non-line-of-sight (Prasad, [0001], [0008], [0122]).

As to claim 14, Yu teaches wherein the processor is further configured to execute the instructions to: 
receive identification of a plurality of transmission configuration indication (TCI) states, wherein the plurality are uncorrelated beams each selected from different groupings of correlated beams based on the beam diversity response (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], the terminal receives a scheduling assignment message that includes transmission mode information and resource assignment information for data transmission using beam diversity, after transmitting the M transmission beam information. The information received includes information about the selected P transmission beams. The selected P transmission beams are selected based on the correlation information received from the terminal); and 
communicate based on the identified plurality of TCI states (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], based on the transmission mode information and resource assignment information, data is transmitted via downlink and uplink).

As to claim 16, Yu teaches wherein the beam diversity response includes beam indices of the one or more beams selected from the plurality of directional candidate beams (Yu, [0056] ln 10-23, Fig. 4, [0070], the M transmission beam information transmitted by the terminal includes beam indices for the selected beams).

As to claim 17, Yu teaches wherein the beam diversity response includes a beam measurement report associated with beam characteristic correlation information for the plurality of directional candidate beams (Yu, [0056], Fig. 4, [0069]-[0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station, where the information is associated with inter-transmission beam correlation information for the different beams).

As to claim 19, Yu teaches wherein the beam diversity threshold includes one or more of reference signal received power (RSRP)-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams, for the transmission of the M transmission beam information and the measured CQI information. The inter-transmission beam correlation information and the inter-transmission beam reception power difference are compared with a particular value in order to determine the transmission beam diversity information), or spatial-correlation threshold that the beam measurements must satisfy to be included in the beam diversity response (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams, for the transmission of the M transmission beam information and the measured CQI information. The inter-transmission beam correlation information and the inter-transmission beam reception power difference are compared with a particular value in order to determine the transmission beam diversity information). 

As to claim 21, Yu teaches wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE comprises (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals): 
identifying a first reference signal received power (RSRP) for a first candidate beam from the plurality of directional candidate beams during a first time period (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams. The measurements are performed periodically); 
identifying a second RSRP for the first candidate beam during a second time period (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams. The measurements are performed periodically); 
calculating RSRP correlation between the first RSRP and the second RSRP (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam reception power difference, which is measured periodically); and 
selecting, at the UE, the first candidate beam based on a determination that the RSRP correlation is less than a RSRP-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam reception power difference, which is measured periodically. The beams are selected when the inter-transmission beam reception power difference is less than a particular value).

As to claim 22, Yu teaches wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE comprises (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], Fig. 5, [0078], the terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals for the beams received from the base station): 
determining whether a spatial correlation between a first candidate beam and a second candidate beam from the plurality of directional candidate beams satisfies a spatial-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam correlation information. The inter-transmission beam correlation information of the received beams is compared with a particular value in order to determine the transmission beam diversity information); and 
selecting, at the UE, the first candidate beam and the second candidate beam based on a determination that spatial correlation is less than the spatial-correlation threshold (Yu, [0058]-[0061], Fig. 4, [0069]-[0070], the terminal select the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses the inter-transmission beam correlation information. The beams are selected when the inter-transmission beam correlation value is less than a particular value). 

As to claim 23, Yu teaches wherein the beam characteristic correlation information for the plurality of directional candidate beams includes one or more of reference signal received power (RSRP) correlation information (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam reception power difference. The measurement is performed based on the received DL reference signals), angle of arrival (AoA) separation information, or spatial correlation information (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information).

As to claim 25, Yu teaches a method for wireless communications implemented by a base station (Yu, Fig. 4, [0067], a procedure implemented in a wireless communication system, including a base station 403), comprising: 
transmitting a beam diversity request to a user equipment (UE), wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by the base station towards the UE (Yu, Fig. 4, [0068], the base station sends a request to the terminal for a transmission mode for transmission beam diversity acquisition, and channel quality information predicted in signal transmission (step 410). The request is associated with the beams transmitted to the terminal from the base station (420-440)); 
receiving, from the UE, a beam diversity response based on the beam diversity request (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same. The terminal feeds the M transmission beam information and the measured CQI information back to the base station); and 
(Yu, Fig. 3, [0057], Fig. 4, [0070]-[0072], Fig. 5, the base station select P transmission beams from the M transmissions beams, where an assignment message is transmitted including resource assignment information for the selected beams), wherein the one or more beams are selected based on beam characteristic correlation information for the plurality of directional candidate beams (Yu, Fig. 3, [0057], Fig. 4, [0069]-[0072], Fig. 5, P beams are selected based on the beam information measured by the terminal. The M transmission beams are selected based on the inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same).

Yu teaches the claimed limitations as stated above. Yu does not explicitly teach the following underlined features: regarding claim 25, wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by the base station towards the UE and includes information associated with an angle-of-arrival (AoA) separation threshold that must be satisfied between a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams and a second AoA for a second candidate beam from the plurality of directional candidate beams.

	However, Prasad teaches wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by the base station towards the UE and includes information associated with an angle-of-arrival (AoA) separation threshold that must be satisfied between a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams and a second AoA for a second candidate beam from the plurality of directional candidate beams (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beams 2 with respect to the arrival of primary beam 1. The measurement configuration received from the 5G-RAP specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams, where a substantially different direction beam is used in the selection of the reflected path beam and primary beam. A substantially different direction beam indicates a beam having an angle-of-arrival meeting a difference value or threshold. The beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu, and have the features, as taught by Prasad, in order to enable enhancements to wide-area network based radio link reliability by providing coverage in places with high probability of non-line-of-sight (Prasad, [0001], [0008], [0122]).

As to claim 26, Yu teaches further comprising: 
transmitting identification of the plurality of transmission configuration indication (TCI) states, wherein the plurality are uncorrelated beams each selected from different groupings of correlated beams based on the beam diversity response (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], the terminal receives a scheduling assignment message from the base station that includes transmission mode information and resource assignment information for data transmission using beam diversity, after transmitting the M transmission beam information. The information received includes information about the selected P transmission beams. The selected P transmission beams are selected based on the correlation information received from the terminal); and 
communicating based on the identified plurality of TCI states (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], based on the transmission mode information and resource assignment information, data is transmitted via downlink and uplink).

As to claim 27, Yu teaches wherein the beam diversity response includes beam indices of the one or more beams selected from the plurality of directional candidate beams (Yu, [0056] ln 10-23, Fig. 4, [0070], the M transmission beam information transmitted by the terminal includes beam indices for the selected beams).

As to claim 28, Yu teaches wherein the beam diversity response includes a beam measurement report (Yu, [0056], Fig. 4, [0069]-[0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station, where the information is associated with inter-transmission beam correlation information for the different beams) associated with one or more of the RSRP correlation (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam reception power difference. The measurement is performed based on the received DL reference signals), AoA separation, or the spatial correlation for the plurality of directional candidate beams (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information).

As to claim 30, Yu teaches an apparatus for wireless communications (Yu, Fig. 4, [0067], a base station 403 performing a procedure implemented in a wireless communication system), comprising: 
a processor, the processor configured to execute the instructions to (Yu, Fig. 8A, [0109]-0111], the base station includes a processor that executes the functions of the base station): 
transmit a beam diversity request to a user equipment (UE), wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by a base station towards the UE (Yu, Fig. 4, [0068], the base station sends a request to the terminal for a transmission mode for transmission beam diversity acquisition, and channel quality information predicted in signal transmission (step 410). The request is associated with the beams transmitted to the terminal from the base station (420-440));
receiving, from the UE, a beam diversity response based on the beam diversity request (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same. The terminal feeds the M transmission beam information and the measured CQI information back to the base station); and 
grouping one or more beams from the plurality of directional candidate beams into a transmission configuration indication (TCI) state (Yu, Fig. 3, [0057], Fig. 4, [0070]-[0072], Fig. 5, the base station select P transmission beams from the M transmissions beams, where an assignment message is transmitted including resource assignment information for the selected beams), wherein the one or more beams are selected based on beam characteristic correlation information for the plurality of directional candidate beams (Yu, Fig. 3, [0057], Fig. 4, [0069]-[0072], Fig. 5, P beams are selected based on the beam information measured by the terminal. The M transmission beams are selected based on the inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same).

Yu teaches the claimed limitations as stated above. Yu does not explicitly teach the following underlined features: regarding claim 30, a memory configured to store instructions; 
a processor communicatively coupled with the memory;
wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by a base station towards the UE and includes information associated with an angle-of- arrival (AoA) separation threshold that must be satisfied between a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams and a second AoA for a second candidate beam from the plurality of directional candidate beams.

However, Prasad teaches a memory configured to store instructions (Prasad, Fig. 6B, [0170], [0171], the 5G-RAP includes a memory, RAM, ROM in the processor module 122 storing software executed by the CPU of the 5G-RAP); 
a processor communicatively coupled with the memory (Prasad, Fig. 6B, [0170], [0171], [0190], Fig. 8, the 5G-RAP includes a memory, RAM, ROM in the processor module 122 storing software executed by the CPU of the 5G-RAP);
wherein the beam diversity request is associated with a plurality of directional candidate beams transmitted by a base station towards the UE and includes information associated with an angle-of- arrival (AoA) separation threshold that must be satisfied between a first angle-of-arrival (AoA) for a first candidate beam from the plurality of directional candidate beams and a second AoA for a second candidate beam from the plurality of directional candidate beams (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A, the measurement configuration request received from the 5G-RAP is based on Angle-of-Arrival of the reflected beams 2 with respect to the arrival of primary beam 1. The measurement configuration received from the 5G-RAP specify measurement criteria for Angle-of-Arrival of reflected path wireless beams with respect to arrival of received direct path wireless beams, where a substantially different direction beam is used in the selection of the reflected path beam and primary beam. A substantially different direction beam indicates a beam having an angle-of-arrival meeting a difference value or threshold. The beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu, and have the features, as taught by Prasad, in order to enable enhancements to wide-area network based radio link reliability by providing coverage in places with high probability of non-line-of-sight (Prasad, [0001], [0008], [0122]).

As to claim 31, Yu teaches wherein the processor is further configured to execute the instructions to: 
transmit identification of the plurality of transmission configuration indication (TCI) states, wherein the plurality are uncorrelated beams each selected from different groupings of correlated beams based on the beam diversity response (Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], the terminal receives a scheduling assignment message from the base station that includes transmission mode information and resource assignment information for data transmission using beam diversity, after transmitting the M transmission beam information. The information received includes information about the selected P transmission beams. The selected P transmission beams are selected based on the correlation information received from the terminal); and 
(Yu, [0057]-[0061], Fig. 4, [0072], [0074], [0081]-[0084], based on the transmission mode information and resource assignment information, data is transmitted via downlink and uplink).

As to claim 32, Yu teaches wherein the beam diversity response includes beam indices of the one or more beams selected from the plurality of directional candidate beams (Yu, [0056] ln 10-23, Fig. 4, [0070], the M transmission beam information transmitted by the terminal includes beam indices for the selected beams).

As to claim 33, Yu teaches wherein the beam diversity response includes a beam measurement report (Yu, [0056], Fig. 4, [0069]-[0070], the terminal feeds the M transmission beam information and the measured CQI information back to the base station, where the information is associated with inter-transmission beam correlation information for the different beams) associated with one or more of the RSRP correlation (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam reception power difference. The measurement is performed based on the received DL reference signals), AoA separation, or the spatial correlation for the plurality of directional candidate beams (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070], the terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0172002) (provided in the IDS), hereinafter “Yu” in view of Prasad et al. (US .

Yu and Prasad teach the claimed limitations as stated above. Yu and Prasad do not explicitly teach the following features: regarding claim 12, wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request, comprises: 
performing a first beam measurement for one or more uplink beams; 
performing a second beam measurement for one or more downlink beams; and 
generating the beam diversity response that reports the first beam measurement for the one or more uplink beams separate from the second beam measurement for the one or more downlink beams. 

As to claim 12, Petersson teaches wherein performing the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request (Petersson, Fig. 4, [0071]-[0076], [0084], the terminal performs the measurements based on a configuration received from the TRP and the beams between the terminal and the TRP), comprises: 
performing a first beam measurement for one or more uplink beams (Petersson, [0084], the terminal device performs measurements on the TRP RX beams (uplink)); 
performing a second beam measurement for one or more downlink beams (Petersson, [0084], the terminal device performs measurements on the TRP TX beams (downlink)); and 
generating the beam diversity response that reports the first beam measurement for the one or more uplink beams separate from the second beam measurement for the one or more downlink beams (Petersson, [0084], the terminal device performs measurements on the TRP RX beams (uplink) and TRP TX beams (downlink), which are included in a report transmitted to the TRP). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu and Prasad, and have the features, as taught by Petersson, in order to provide an efficient beam training for radio transceiver devices in a communication network, where a better second beam is selected compared to only selecting one of the beams from the first set of beams (Petersson, [0009], [0015], [0016]).

Yu and Prasad teach the claimed limitations as stated above. Yu and Prasad do not explicitly teach the following features: regarding claim 24, wherein the instructions to perform the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request are further executable by the processor to: 
perform a first beam measurement for one or more uplink beams; 
perform a second beam measurement for one or more downlink beams; and 
generate the beam diversity response that reports the first beam measurement for the one or more uplink beams separate from the second beam measurement for the one or more downlink beams. 

As to claim 24, Petersson teaches wherein the instructions to perform the beam measurements for the plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request (Petersson, Fig. 4, [0071]-[0076], [0084], the terminal performs the measurements based on a configuration received from the TRP and the beams between the terminal and the TRP) are further executable by the processor to: 
(Petersson, [0084], the terminal device performs measurements on the TRP RX beams (uplink)); 
perform a second beam measurement for one or more downlink beams (Petersson, [0084], the terminal device performs measurements on the TRP TX beams (downlink)); and 
generate the beam diversity response that reports the first beam measurement for the one or more uplink beams separate from the second beam measurement for the one or more downlink beams (Petersson, [0084], the terminal device performs measurements on the TRP RX beams (uplink) and TRP TX beams (downlink), which are included in a report transmitted to the TRP). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu and Prasad, and have the features, as taught by Petersson, in order to provide an efficient beam training for radio transceiver devices in a communication network, where a better second beam is selected compared to only selecting one of the beams from the first set of beams (Petersson, [0009], [0015], [0016]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473